Citation Nr: 1634544	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  He is a recipient of the Bronze Star Medal with a "V" device, along with many other decorations, from his combat service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009, October 2010, and March 2016 rating decisions by the Department of Veterans Affairs (VA).  

In an October 2010 rating, the RO granted service connection for depressive disorder, not otherwise specified (NOS), noting that this disability would be evaluated along with the service-connected PTSD.  It is thus included in the present appeal.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In December 2015, this matter was last before the Board, and remanded for further development.  

In the March 2016, rating decision, the Appeals Management Center (AMC) increased the evaluation of posttraumatic stress disorder with depressive disorder, NOS, to 30 percent disabling throughout the applicable period.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran has indicated that his service-connected carcinoma of the prostate status post total prostatectomy with moderate to severe urinary incontinence, PTSD with depressive disorder, NOS, and type II diabetes mellitus, have, in combination, either caused substantial interference with his employment, or that he has had to quit working as a result thereof.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD and depressive disorder, NOS, are manifested by symptoms such as sleep impairment, hypervigilance, depression, anxiety, irritability, and anger, but not impaired impulse control, all resulting in mild social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Symptoms resulting in occupational and social impairment with reduced reliability and productivity have not been shown.

2.  The rating criteria for mental disabilities reasonably describe the Veteran's disability level and symptomatology, and there are no unusual or exceptional factors that render the application of the schedular criteria standards impractical.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's PTSD with depressive disorder, NOS, have not been met or approximated.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 3.102, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The RO provided the appellant pre-adjudication notice by a letter dated in October 2009.

VA has obtained the Veteran's service records, VA medical records, and Vet Center records.  He has been afforded physical examinations, and VA has obtained medical opinions as to the severity of his service-connected psychiatric disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Upon review, Diagnostic Codes 9411 and 9434 are deemed by the Board to be the most appropriate codes primarily because they pertain specifically to the diagnosed disabilities in the Veteran's case (PTSD and depressive disorder, respectively).  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.
The General Rating Formula for Mental Disorders provides, in pertinent part:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent- Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.


38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term 'such as' in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in September 2011, and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim be considered using the DSM-IV criteria.

The Veteran filed his claim for an increased evaluation in September 2009.  He was afforded a VA examination in November 2009.  Objective examination revealed the Veteran to be clean, neatly groomed, and casually dressed.  Psychomotor activity and speech were unremarkable.  The Veteran's attitude was friendly, cooperative and relaxed.  His affect was normal.  Mood was depressed.  Attention was intact and the Veteran was oriented times three.  Thought process was unremarkable.  He had no delusions and judgment was good.  Intelligence was average.  Insight was good.  He had disruptive sleep, and awakened 7 to 8 times per night.  He had no inappropriate behavior.  He interpreted proverbs appropriately, and had no obsessive/ritualistic behavior.  He had no panic attacks, or suicidal/homicidal thoughts.  Impulse control was good and he had no episodes of violence.  He was able to maintain minimal hygiene, and had no problems with activities of daily living.  Remote, recent and immediate memory were intact.  The Veteran endorsed recurrent and distressing recollections of the stressor event, avoidance of stimuli associated with the trauma and numbing of general responsiveness, difficulty with sleep, irritability with outbursts of anger, hypervigilance and exaggerated startle response.  The examiner noted daily symptoms of mild severity and chronic duration.  
In terms of occupational and social history and functioning, the examiner noted that the Veteran was not then working or retired.  The Veteran explained that when he was diagnosed with and treated for prostate cancer, he took convalescence leave from his employer, but his company shut down while he was recovering.  The Veteran was then looking for work.  The Veteran remained married, and had been married for 41 years.  He had good relationships with his children and grandchildren.  He also reported that he had 10 to 12 good friends, with whom he frequently camped and fished with.  

In terms of effect, the examiner remarked that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.   Examination resulted in assessment of PTSD, with a GAF of 62 based solely on PTSD.

In October 2010, the Veteran was again examined.  At this time, objective examination showed that the Veteran was clean, neatly groomed and appropriately dressed.  Psychomotor activity and speech were unremarkable.  His attitude was cooperative, friendly, relaxed and attentive.  Affect was appropriate.  Mood was dysphoric.  Attention was intact and the Veteran was oriented times three.  Thought process and thought content were unremarkable.  He had no delusions, and understood the outcome of behavior.  He had good insight.  He had no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks or suicidal/homicidal thoughts.  He was able to maintain minimum personal hygiene.  Remote, recent and immediate memory were grossly intact.  

With respect to occupational and social performance, the Veteran remained married, but noted that his prostate cancer had had a negative effect on this relationship.  He remained in a good relationship with his family and friends.  He remained unemployed, noting that he continued to look for work.  

In regard to effect, the examiner found signs and symptoms that were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner also linked depression to the Veteran's service-connected prostate disability.  Examination resulted in assessment of PTSD, chronic, and depressive disorder, NOS with a GAF of 62.

Of record is a January 2011 VA psychology consult note.  At this time the Veteran was casually dressed, ambulated with ease, and greeted the examiner with a handshake, clear articulation, a smile, and fair eye contact.  He was alert and oriented with depressed mood and congruent yet fully reactive affect.  Veteran denied delusions or hallucinations.  He did however, report a history of feeling suicidal with no plan or intent, remarking that his religion and his wife were influential in this regard.  PTSD and adjustment disorder with depressed mood were assessed.  A GAF of 60 was assigned. 

The Veteran obtains mental health counseling through the Pensacola Vet Center.  These records reflect that the Veteran first sought counseling from this facility in July 2014.  These records are dated through October 2015.  They reflect that the Veteran continued to be unemployed, and that he reported interference with employment following treatment for his prostate cancer.  They also reflect reports of irritability and anger, particularly over his VA claims, without any periods of violence or loss of impulse control, as well as mood problems related to depression and depressed effect.  

Of particular note within the record, is an August 2014 psychosocial assessment from the Pensacola Vet Center, noting that the Veteran had then only recently sought treatment for his PTSD.  At that time, he reported up and down moods, and that he went to church and was involved.  He was "very depressed," and dealing with a number of medical conditions.

Following the Board's December 2015 remand, the Veteran was afforded another VA examination in February 2016.  At this time, PTSD, chronic, and major depressive disorder, recurrent, were assessed.  In terms of symptoms, the examiner distinguished between depression and PTSD.  With respect to depression, the examiner noted depressed mood, concentration difficulty, irritability, problems with sleep, fatigue or loss of energy, and anxiety.  In regards to PTSD, the examiner noted persistently reexperiencing the traumatic event, avoidance of stimuli associated with the traumatic event and persistent symptoms of increased arousal, as well as difficulty concentrating, poor sleep, anxiety, and irritability.  With respect to all diagnosed psychiatric disabilities, i.e. PTSD and depression, the examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Mental status examination showed the Veteran to be alert and fully oriented, and neatly groomed, cleanly dressed, cooperative and polite.  His speech was normal in rate, rhythm, and volume.  His thought process was logical, linear, and goal directed.  Mood presented as depressed with congruent affect.  Hallucinations and delusions were denied.  Suicidal and homicidal ideation, intent and planning were also denied, but the Veteran said that he occasionally has fleeting suicidal ideation without a plan or intent.  He had no observable impairment in attention, concentration, or memory.  Insight, judgement, and impulse control were intact.  The examiner found that both diagnoses contributed equally to his impairment, and assigned a GAF score of 60.

In terms of occupational and social history, the Veteran remained married.  He reported that he lost his temper on occasion, and that he and his wife argued a lot, but that she was understanding.  He remained active in his hobbies, and attended church every Sunday.  He remained active in volunteer work, when he could.  He saw his grandchildren weekly, as well as a close friend about once per month.  He reportedly retired at age 62, when he was treated for prostate cancer.  

In opening, the Board notes that the VA examinations have addressed PTSD and depression separately.  Because service connection is in effect for depression, it is part of the present appeal, and will be considered in the present evaluation, regardless of how any VA examination addressed these disabilities.  

A 50 percent evaluation for psychiatric disability is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.
The VA examination reports and clinical records do not to show this level of impairment.  No evidence suggests circumstantial, circumlocutory, or stereotyped speech; panic attacks of any frequency, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking; disturbances of motivation and mood difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran's affect has been noted as depressed, it has not been noted as flattened, i.e. reduced in emotional expressiveness.  None of the symptoms indicative of a 50 disability rating are objectively demonstrated by the evidence of record.

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.

In this case, however, the Board concludes that the Veteran's PTSD and depression symptoms do not cause occupational and social impairment with reduced reliability and productivity, as necessary to warrant a 50 percent rating.  In fact, VA examinations have indicated, at worst, that the Veteran's social and occupational abilities are only mildly impaired during times of significant stress.  The Veteran has reported, and the clinical evidence reflects, that the Veteran was able to successfully maintain full time employment until his employer closed its doors and relocated, and that his prostate cancer significantly interfered with this employment.  Although he has reported anger and irritability, no impairment of impulse control is shown.  As such, the Board finds that the Veteran does not have deficiencies in occupational functioning as contemplated for a 50 percent rating, nor occupational impairment warranting a 70 or 100 percent rating.

As for social functioning and impairment, the Board observes that the Veteran alleges he isolates and does not prefer to be around people.  However, the record reflects that the Veteran maintains close relationships with his friends and family, and actively participates at his church.  Moreover, he has been married for almost 50 years, and he has good relationships with his children and grandchildren.

Following a review of the evidence of record, the greater weight of the evidence demonstrates that the Veteran's impairment, due to his service-connected PTSD and depression, is contemplated by the 30 percent disability rating currently assigned.  The overall disability picture is more consistent with that shown through medical evidence and more closely approximates the 30 percent rating.  For the reasons stated herein, the Board finds that the symptoms consistent with a higher disability rating have not been objectively demonstrated by the record as a whole, therefore, the VA examinations and treatment records are afforded greater probative weight than the Veteran's lay reports.

The Board has also considered the (GAF) scores of record.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran has been assigned a GAF scores of 60 and 62, indicating mild symptoms, and the Board finds this to be consistent with the above-outlined symptoms warranting a 30 percent evaluation as outlined above.

Therefore, the Board concludes that the symptoms and manifestations of his PTSD and depressive disorder as shown during the VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran, do not demonstrate a degree of disability that warrants assignment of a rating greater than 30 percent.  See 38 C.F.R. § 4.7.

Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are consistent throughout the pendency of this appeal.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.

The Board has also considered whether referral for extraschedular consideration is indicated. Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Director of the Compensation for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD and depression are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, some of which depression, sleep impairment, hypervigilance, depression, anxiety, irritability, and anger.  The current 30 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under diagnostic code 9411 is adequate to fully compensate him for his disability on appeal.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Although the Veteran has asserted that carcinoma of the prostate status post total prostatectomy with moderate to severe urinary incontinence, PTSD with depressive disorder, NOS, and type II diabetes mellitus impact his employment, in this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the Veteran's claim for increase, and thus, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  Accordingly, the appeal in this matter must be denied.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for service-connected PTSD and depressive disorder, is denied.


REMAND

As noted in the Introduction, the Board finds that the record has raised a claim for a TDIU rating.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected carcinoma of the prostate status post total prostatectomy with moderate to severe urinary incontinence, PTSD with depressive disorder, NOS, and type II diabetes mellitus, renders him unemployable.  Therefore, the TDIU claim must be remanded to the RO for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a).

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.  Then, the AOJ should adjudicate the issue of entitlement to a TDIU.  If it is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


